DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                        JACK M. HAMILTON,
                            Appellant,

                                    v.

                        STATE OF FLORIDA,
                             Appellee.

                              No. 4D19-3117

                              [June 4, 2020]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Fithteenth Judicial Circuit, Palm Beach County; Jeffrey Colbath,
Judge; L.T. Case No. 50-2008-CF-004881-AXXX-MB.

  Jack M. Hamilton, Florida City, pro se.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

DAMOORGIAN, CIKLIN and CONNER, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.